THESTREET.COM, INC. UNAUDITED CONDENSED CONSOLIDATED PRO FORMA BALANCE SHEET AS OF SEPTEMBER 30, 2009 ASSETS As Reported Business Disposition Pro Forma Current Assets: Cash and cash equivalents $ 60,486,534 $ 1,000,000 (a) $ 61,486,534 Restricted cash 500,000 - 500,000 Marketable securities 2,816,411 - 2,816,411 Accounts receivable, net of allowance for doubtful - accounts of $129,918 5,508,175 - 5,508,175 Note Receivable 2,127,184 (a) 2,127,184 Other receivables 268,841 - 268,841 Prepaid expenses and other current assets 1,817,184 - 1,817,184 Assets held for sale 5,208,494 (5,208,494 ) - Total current assets 76,605,639 (2,081,310 ) 74,524,329 Property and equipment, net of accumulated depreciation and amortization of $12,557,033 8,011,657 - 8,011,657 Marketable securities 17,461,005 - 17,461,005 Long term investment 555,000 - 555,000 Other assets 77,710 - 77,710 Goodwill 20,181,000 (640,000 ) 19,541,000 Other intangibles, net 8,003,942 - 8,003,942 Restricted cash 1,660,371 - 1,660,371 Total assets $ 132,556,324 $ (2,721,310 ) $ 129,835,014 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 2,078,814 $ - $ 2,078,814 Accrued expenses 5,791,362 - 5,791,362 Deferred revenue 16,918,187 - 16,918,187 Other current liabilities 181,431 - 181,431 Liabilities of discontinued operations 223,204 - 223,204 Liabilities held for sale 1,997,576 (1,997,576 ) - Total current liabilities 27,190,574 (1,997,576 ) 25,192,998 Deferred tax liability 288,000 288,000 Other liabilities 885,447 - 885,447 Total liabilities 28,364,021 (1,997,576 ) 26,366,445 Stockholders' Equity: Preferred stock; $0.01 par value; 10,000,000 shares authorized; 5,500 shares issued and 5,500 shares outstanding; the aggregate liquidation preference totals $55,000,000 55 - 55 Common stock; $0.01 par value; 100,000,000 shares - authorized; 36,598,461 shares issued and 30,516,727 - shares outstanding 365,985 - 365,985 Additional paid-in capital 270,621,024 - 270,621,024 Accumulated other comprehensive income 389,777 - 389,777 Treasury stock at cost; 6,081,734 shares (10,411,952 ) - (10,411,952 ) Accumulated deficit (156,772,586 ) (723,734 ) (b) (157,496,320 ) Total stockholders' equity 104,192,303 (723,734 ) 103,468,569 Total liabilities and stockholders' equity $ 132,556,324 $ (2,721,310 ) $ 129,835,014 The accompanying notes are an integral part of these pro forma financial statements THESTREET.COM, INC. UNAUDITED CONDENSED CONSOLIDATED PRO FORMA STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 As Reported Business Disposition (c) Pro Forma Net revenue: Premium services $ 28,310,049 $ 99 $ 28,309,950 Marketing services 15,418,258 3,382,760 12,035,498 Total net revenue 43,728,307 3,382,859 40,345,448 Operating expense: Cost of services 22,666,527 3,237,386 19,429,141 Sales and marketing 8,768,054 692,208 8,075,846 General and administrative 13,185,493 1,621,276 11,564,217 Depreciation and amortization 3,885,363 - 3,885,363 Impairment charges 24,137,069 - 24,137,069 Restructuring and other charges 2,728,502 - 2,728,502 Total operating expense 75,371,008 5,550,870 69,820,138 Operating loss (31,642,701 ) (2,168,011 ) (29,474,690 ) Net interest income 775,896 - 775,896 Gain on sales of marketable securities 295,430 - 295,430 Other income 153,677 - 153,677 Income from continuing operations before income taxes (30,417,698 ) (2,168,011 ) (28,249,687 ) Provision for Income taxes (16,515,077 ) - (16,515,077 ) Loss from continuing operations (46,932,775 ) (2,168,011 ) (44,764,764 ) Discontinued operations: Loss from discontinued operations (10,453 ) - (10,453 ) Net loss (d) (46,943,228 ) (2,168,011 ) (44,775,217 ) Preferred stock cash dividends 289,272 - 289,272 Net loss attributable to common stockholders $ (47,232,500 ) $ (2,168,011 ) $ (45,064,489 ) Basic net loss per share: Loss from continuing operations $ (1.53 ) $ (1.46 ) Loss from discontinued operations (0.00 ) (0.00 ) Net loss (1.53 ) (1.46 ) Preferred stock dividends (0.01 ) (0.01 ) Net loss attributable to common stockholders $ (1.54 ) $ (1.47 ) Diluted netloss per share: Loss from continuing operations $ (1.53 ) $ (1.46 ) Loss from discontinued operations (0.00 ) (0.00 ) Net loss (1.53 ) (1.46 ) Preferred stock dividends (0.01 ) (0.01 ) Net loss attributable to common stockholders $ (1.54 ) $ (1.47 ) Weighted average basic shares outstanding 30,574,361 30,574,361 Weighted average diluted shares outstanding 30,574,361 30,574,361 The accompanying notes are an integral part of these pro forma financial statements THESTREET.COM, INC. UNAUDITED CONDENSED CONSOLIDATED PRO FORMA STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2008 As Reported Business Disposition (c) Pro Forma Net revenue: Premium services $ 41,185,988 $ 647 $ 41,185,341 Marketing services 29,662,045 6,535,513 23,126,532 Total net revenue 70,848,033 6,536,160 64,311,873 Operating expense: Cost of services 31,984,778 6,073,522 25,911,256 Sales and marketing 14,263,199 610,599 13,652,600 General and administrative 17,521,238 2,060,575 15,460,663 Intangible asset impairment 2,325,481 - 2,325,481 Depreciation and amortization 5,894,186 - 5,894,186 Total operating expense 71,988,882 8,744,696 63,244,186 Operating (loss) income (1,140,849 ) (2,208,536 ) 1,067,687 Net interest income 1,573,752 - 1,573,752 Gain on sale of marketable security 120,937 - 120,937 Income from continuing operations before income taxes 553,840 (2,208,536 ) 2,762,376 Provision for income taxes 2,040 - 2,040 Income from continuing operations 551,800 (2,208,536 ) 2,760,336 Discontinued operations: Loss on disposal of discontinued operations 8,012 - 8,012 Loss from discontinued operations 8,012 - 8,012 Net income (d) 543,788 (2,208,536 ) 2,752,324 Preferred stock cash dividend 385,696 385,696 Net income attributable to common stockholders $ 158,092 $ (2,208,536 ) $ 2,366,628 Basic net income per share: Income from continuing operations $ 0.02 $ 0.09 Loss on disposal of discontinued operations (0.00 ) (0.00 ) Net income 0.02 0.09 Preferred stock dividends (0.01 ) (0.01 ) Net income attributable to common stockholders $ 0.01 $ 0.08 Diluted net income per share: Income from continuing operations $ 0.02 $ 0.09 Loss on disposal of discontinued operations (0.00 ) (0.00 ) Net income 0.02 0.09 Preferred stock dividends (0.01 ) (0.01 ) Net income attributable to common stockholders $ 0.01 $ 0.08 Weighted average basic shares outstanding 30,427,421 30,427,421 Weighted average diluted shares outstanding 30,835,131 30,835,131 The accompanying notes are an integral part of these pro forma financial statements THESTREET.COM, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED PRO FORMA FINANCIAL STATEMENTS 1. BASIS OF PRO FORMA PRESENTATION On December 18, 2009, the Company sold all of its membership interest in its Promotions.com LLC subsidiary (the “Sale” of “Promotions.com”), for an aggregate price of approximately $3.1 million (the “Sale Price”).The purchaser (the “Purchaser”) is a company owned by the managers of Promotions.com, who prior to the closing were employees of the Company.In connection with the Sale, the Company received a payment of $1.0 million in cash and notes in an aggregate principal amount of approximately $2.1 million.The notes are payable in six equal monthly installments commencing April 1, 2010.The Company was granted a security interest in the securities and assets of Promotions.com until the notes are fully paid, and one of the notes (with a principal amount of $0.3 million) is guaranteed by the principals of the Purchaser.In the event that, prior to December 18, 2011, there is a change in control of the Purchaser or all or substantially all of the assets of Promotions.com are sold, among other events, for consideration (as defined therein) in excess of the Sale Price, the Company will be entitled to receive an additional payment from the Purchaser, equal to 50% of such excess if the event occurs on or before December 18, 2010 and 25% of such excess if the event occurs after December 18, 2010 and prior to December 18, The unaudited Pro Forma Condensed Consolidated Balance Sheet information as of September 30, 2009 has been presented after giving effect to the disposition of Promotions.com as if the disposition had occurred on September 30, The unaudited Pro Forma Condensed Consolidated Statement of Operations information for the year ended December 31, 2008 and the nine months ended September 30, 2009 has been presented after giving effect to the disposition of Promotions.com as if the disposition occurred on January 1 of each presented period. The adjustments for the unaudited Pro Forma Condensed Consolidated Statement of Operations consist of revenues and expenses that are directly attributable to the operations of Promotions.com. The expenses include employee related expenses, depreciation and amortization and certain impairment charges of Promotions.com intangibles. No corporate allocations have been included in the adjustments. The adjustments for the Pro Forma Condensed Consolidated Balance Sheet consist of the assets and liabilities held for sale and the proceeds from the disposition of Promotions.com. The assets and liabilities held for sale primarily consist of receivables, long lived assets of property and equipment and intangibles, and accounts payable. These assets and liabilities are directly attributable to the operations of Promotions.com. The historical information of the Company has been derived from the historical audited and unaudited consolidated financial statements of the Company included in the Annual Report on Form 10-K/A for the year ended December 31, 2008 and the Quarterly Report on Form 10-Q for the quarter ended September 30, The unaudited pro forma financial statements have been provided for informational purposes and should not be considered indicative of the financial condition or results of operations that would have been achieved had the divestiture occurred as of the periods presented. In addition, the unaudited pro forma financial statements do not purport to indicate balance sheet data or results of operations as of any future date or for any future period. 2. PRO FORMA ADJUSTMENTS (a) Pro forma adjustments reflect the payment received on the sale of the Promotions.com business of $1.0 million in cash and $2.1 million in aggregate principal amounts of notes receivable in connection with the sale.The notes are payable in six equal monthly installments commencing April 1, 2010. (b) The adjustment to the accumulated deficit reflects the net loss on disposition of the Promotions.com business. (c) The pro forma amounts noted in the Business Disposition column reflects the historical revenues and costs related to operation of the Promotions.com business. (d) The loss of $0.5 million on the disposition of Promotions.com is not reflected in the Unaudited Pro Forma Condensed Consolidated Statement of Operations.
